852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BANNISTER BANK & TRUST, Plaintiff-Appellant,v.AMERICAN TITLE INSURANCE CO., Defendant-Appellee,v.Maxie HIGGASON;  Thor Bahrman, Third-Party Defendants.
No. 88-5544.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
The defendant appeals from orders entering judgment for the plaintiff on the issue of liability and for the defendant on the issue of damages.  The district court's orders further directed supplemental briefing on the defendants third-party complaint.  The third-party complaint remains pending before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam ).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  The orders appealed from were neither final nor certified for interlocutory appeal.  Accordingly,


3
It is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.